Lore, C. J.,
(charging the jury.)
The maker of a plain, promissory note for the payment of money, like the one sued upon in this case, is bound unconditionally. The endorser on the other hand, is bound conditionally. His undertaking is, to pay, if the maker on proper demand fails to meet the note at maturity, provided he, the endorser, has due notice of such failure to pay or dishonor. The holder of the note has the right to sue either the maker or the endorser, or both, as he may elect.
The question for you to decide is, Did Smith the defendant, have due notice of the dishonor of this note?
*334While it is always best to give a full and formal notice of such dishonor, it is nevertheless true, that no exact form or phraseology, and no particular words are necessary to constitute a good notice of dishonor. 1 Parsons, Notes & Bills 466 ; 3 Randolph, Commercial Paper § 1223.
The notice may be either verbal or in writing. Brindley vs. Barr ; 3 Harring. 419.
All that is necessary is that the notice, whether verbal or in writing, shall convey to the endorser, full information that the particular note has been dishonored; this information may arise from the express terms of the notice or from necessary implication. Norton, Bills & Notes 281.
Notice should be given by the holder of the note or by his agent. It is no part of the official duty of a Notary Public, as such, to give notice of protest; although he frequently does give such notice and may do so as the agent of the holder. 1 Parsons, Notes & Bills 506; 3 Randolph, Commercial Paper § 1233.
The holder may give notice of the dishonor in the first instance to all parties on the note liable to him, or he may give notice to the one next to him in order, or to any one or more he wishes to hold, and take the risk of notice being given by each one to the other in the order of liability, and all parties duly notified in either way are liable. As he can only hold such as get notice, either from himself or others on the note in order, it is usual and best for him to notify all the parties in the first instance and thus save trouble.
It is now settled law that notice of dishonor should be given on the day next after the protest or the day next after receiving notice of dishonor by any party.
Where there are several endorsers each endorser has the same time after he receives the notice within which to transmit it to the next party or the party to whom he wishes to look that the holder has in the first instance.
If therefore a party receives notice from a subsequent party *335one day he is not bound to transmit it to a prior endorser until the next day; 1 Parsons, Notes & Bills 513.
If therefore the note sued upon in this case was presented for payment and dishonored February 12, 1894; if notice of such dishonor was sent by the Sussex National Bank, the fourth endorser and holder, to the Union National Bank, the third endorser, on February 13th, the next day, and like notice sent by the Union National Bank, the third endorser, to the Standard Sewing Machine Company, the second endorser, on February 14th, the next day, and received by the said company on the 15th, and notice was sent to Roop, the maker, as agent for the plaintiff on the 15th and received by him on the 16th, and by him as such agent exhibited that day to Smith, the first endorser and defendant in such case, notice being in each case within the time allowed by law, viz., within the next day after notice was received, they were all in due time, and such notice would hold each party on the note liable to the Standard Sewing Machine Company, just as if the notice had been given by the holder itself to all the parties on the day after the protest; 1 Parsons, Notes & Bills 513-14.
Therefore, if you believe from the evidence in this cause that Smith, the defendant, on the 16th day of February, 1894, was notified either verbally or in writing or both together by Roop acting as the agent of the Standard Sewing Machine Company, so that he (Smith) understood the note in question had been presented and dishonored at the First National Bank at Seaford on February 12, 1894, the place at which the note was payable, and that notice of such dishonor had been transmitted from the Sussex National Bank to the Union National Bank on the 13th of February, from the Union National Bank to the Standard Sewing Machine Company on the 14th day of February and by it to Roop on the 15th day of February, then we say to you that such notice of dishonor was sufficient and in due time, and your verdict should be for the plaintiff for $101.83, the amount claimed; there being no dispute as to the amount. If you believe otherwise, however, your verdict should be for the defendant..
*336In determining this question, your decision must be governed by the evidence in this case as you heard it from this stand, and not from any statements that may have been made respecting it in this charge.

Verdict for the plaintiff for $101.83.